Citation Nr: 1527872	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  09-02 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a thyroid disability, claimed as parathyroid cancer, to include as due to exposure to ionizing radiation.

2.  Entitlement to service connection for prostate cancer, to include as due to exposure to ionizing radiation.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from November 1950 to November 1952.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).  As the Veteran currently resides in California, the Oakland RO has jurisdiction over this case.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in December 2013.  A transcript of the hearing is in the Veteran's file. 

This case was previously before the Board in April 2014.  The Board remanded the Veteran's claims in order that an updated dosage estimate could be obtained, and in order that the Veteran's claims be submitted to the Under Secretary for Benefits.  As to the Veteran's thyroid cancer claim, both directives have been accomplished, and the case may move forward without prejudice to the Veteran.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to service connection for prostate cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran has been diagnosed as suffering from hyperparathyroidism and parathyroid adenoma, but not from thyroid cancer.  

2.  The Veteran's thyroid disabilities are not related to his history of in-service radiation exposure.  


CONCLUSION OF LAW

The criteria for service connection for a thyroid disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard October 2002 letter satisfied the duty to notify provisions.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records (STRs) are not available for review.  In March 2012, the National Personnel Records Center indicated that the Veteran's STRs were not available and were likely destroyed in a fire.  In view of this information, the Board finds that it is reasonably certain that such records do not exist and that further efforts to obtain the records would be futile.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  

Post-service VA and private treatment records have been obtained.  The Veteran has not indicated, and the record does not reflect, that he was in receipt of disability benefits from the Social Security Administration.  

The Veteran was provided a VA medical examination in March 2012 and multiple medical opinions were obtain in 2013 and 2014.  The examination, along with the expert medical opinions, are sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and specific dose estimate, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  The medical opinions are based on a correct factual premise and provide a reasoned explanation for the expressed opinions.

For the foregoing reasons, VA's duty to assist has been met.

II.  Service Connection for a Thyroid Disability

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) ; see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Veteran contends that he suffered from thyroid cancer that is related to in-service radiation exposure.  Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  Ramey v. Brown, 9 Vet. App. 40 (1996).

First, there are specific diseases that may be presumptively service connected if manifest in a radiation-exposed veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  A "radiation-exposed" veteran is one who participated in a radiation-risk activity. A "radiation-risk activity" includes the onsite participation in a test involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at certain specified sites.  38 C.F.R. § 3.309(d)(3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.  Thyroid cancer is one of the disabilities subject to this presumption; parathyroid adenoma is not.  

Second, other "radiogenic" diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2), found five years or more after service in an ionizing radiation-exposed veteran may also be service-connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service, or if they are otherwise linked medically to ionizing radiation exposure while in service.

When it has been determined that: (1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  If any of the foregoing three requirements has not been met, service connection for a disease claimed as secondary to exposure to ionizing radiation cannot be granted under 38 C.F.R. § 3.311.  

For purposes of 38 C.F.R. § 3.311, the term "radiogenic disease" means a disease that may be induced by ionizing radiation.  Parathyroid adenoma is one of the specific radiogenic diseases. 38 C.F.R. § 3.311(b)(2).

Third, direct service connection can be established by showing that the disease or malady was incurred during or aggravated by service, a task which includes the burden of tracing causation to a condition or event during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1377.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

Though the Veteran seeks service connection for thyroid cancer, the competent evidence of record shows that he has actually been diagnosed as suffering from parathyroid adenoma and hyperparathyroidism and not from thyroid cancer.  An October 2003 VA examination, for instance, noted that the Veteran was diagnosed as suffering from parathyroid adenoma in 1998.  He was given a similar diagnosis at a March 2012 VA examination; the examiner there explicitly noted that the Veteran "has no history of parathyroid cancer."  A June 1998 record from Saint John's Health Center in California reflects that the Veteran was suffering from "parathyroid adenoma, inferior pole, right hemithyroid."  There is, quite simply, no competent evidence of record establishing that the Veteran suffered from thyroid cancer as opposed to parathyroid adenoma.  

There is no evidence, and the Veteran does not argue, that he suffered from thyroid cancer or parathyroid adenoma during his active service.  Instead, he contends that his thyroid disability is related to his claimed in-service radiation exposure. 

In numerous letters to the RO and in his December 2013 testimony, the Veteran has described his in-service radiation exposure.  He stated that, as a photographer, he was assigned to take pictures both before and after nuclear tests.  He has also submitted a letter of commendation to him for his pictorial coverage of atomic tests at Camp Desert Rock, Nevada.  The Veteran is a confirmed participant of Operation TUMBLER-SNAPPER conducted in Nevada in 1952.  

In an effort to determine how much radiation exposure the Veteran had and whether his thyroid disability could be related to that exposure, numerous steps have been taken.  

First, the Veteran's claim was referred to the Defense Threat Reduction Agency (DTRA) for dosage estimates.  In an August 2007 letter, that Agency determined that the maximum doses that the Veteran could have been exposed to were an external gamma dose of 16 rem, an external neutron dose of 0.5 rem, an internal committed dose to the parathyroid (alpha) of 0.1 rem, and an internal committed dose to the parathyroid (beta + gamma) of 7 rem.  

Next, the Veteran underwent a VA examination in March 2013.  Though the examiner initially provided a positive nexus opinion, she revised her conclusion in an addendum from that same month after reviewing the response from the DTRA.  She acknowledged that medical literature recognizes a causal relationship between radiation exposure and later development of hyperparathyroidism.  She noted, however, that the "doses associated with later development of hyperparathyroidism" were "considerably higher than the maximum doses possibly experienced by the Veteran."  She stated that, after reviewing the information from the DTRA, the Veteran's maximum radiation doses were below the level "known to be associated with increased risk of hyperparathyroidism."  She therefore concluded that it is less likely than not that the Veteran's thyroid disability was related to his in-service radiation exposure.  

Following the Board's April 2014 remand, VA resubmitted information to DTRA for an updated dosage estimate based on the Veteran's testimony at his December 2013 hearing.  In an August 2014 letter, the DTRA acknowledged that it had revised its dose estimate for the Veteran based on his testimony.  Even considering the Veteran's testimony, however, DTRA's estimates remained the same.  

Next, VA referred the case to the Director of the VA Environmental Health Program.  In a December 2014 letter, the Director noted that the Veteran had been a participant at a nuclear test and that he had been exposed to radiation.  However, after calculating the probability that the Veteran's cancers would have been caused by his estimated radiation dosage, the Director concluded that "it is not likely that the Veteran's . . . parathyroid adenoma can be attributed to ionizing radiation exposure while in military service."

In a February 2015 letter, the Director of Compensation and Pension Service concluded that, as a result of the December 2014 opinion and the review of the evidence, it is his opinion that there is no reasonable possibility that the Veteran's parathyroid adenoma is the result of exposure to ionizing radiation during service.  

Given this evidence, the Veteran does not qualify for service connection for his thyroid disability under any of the three paths available to radiation exposed claimants.  

First, the Veteran is not entitled to presumptive service connection under 38 C.F.R. § 3.309(d).  The presumption is available to "radiation-exposed" veterans who participated in a "radiation-risk activity."  As the Veteran was present at an atmospheric test site, he qualifies as a radiation-exposed veteran who participated in a radiation risk activity.  That said, the Veteran's particular thyroid disabilities - hyperparathyroidism and parathyroid adenoma - are not among the diseases listed at 38 C.F.R. § 3.309(d)(2).  As the Veteran does not suffer from a disease that is listed as being presumptively related to radiation exposure, service connection is not warranted on this basis.  

Next, pursuant to 38 C.F.R. § 3.311, the Veteran's claim was submitted to the Under Secretary for Benefits to determine whether service connection is warranted.  Though parathyroid adenoma is a radiogenic disease specified by 38 C.F.R. § 3.311(b)(2), the Under Secretary has determined that, based on the Veteran's exposure and the opinion of the Director of VA's Environmental Health Program, it is less likely than not that the Veteran's thyroid cancer is related to his history of in-service radiation exposure.  

Finally, there is no competent evidence that the Veteran's thyroid disabilities are directly related to his active service and his radiation exposure therein.  The only opinions that directly address this issue - those from the March 2013 VA examiner and that from the Director of VA's Environmental Health Program - are against the Veteran's claim.  A review of the private treatment records submitted by the Veteran or obtained by VA reveals no discussion of the etiology of the Veteran's thyroid disability.  

To the extent that the Veteran believes that his disability is related to his active service, his statements are not competent evidence of such.  Determining the etiology of a cancer or of a thyroid disability requires medical training or knowledge, and the Veteran is not shown to have such training or knowledge.  Jandreau, 492 F.3d at 1376-77.  The Veteran's statements regarding his in-service exposure have been accepted and formed the basis for the extensive development of his claim.  That said, he is not competent to attribute his disability to his active service.  

The Veteran has frequently contended that, since fellow soldiers with whom he served were service-connected for certain cancers, the Veteran himself should be as well.  Because this is a point that the Veteran has stressed, the Board wishes to address it in detail.

First, the Veteran has been afforded the same presumptions as his fellow soldiers; in April 2004, the RO granted service connection for residuals of a malignant colonic polyp, a disability which - unlike parathyroid adenoma - is specifically listed as being radiation related at 38 C.F.R. § 3.309(d)(2).  Though this disability has been rated as noncompensably disabling, the Veteran has nevertheless been service-connected for a disability that is presumptively related to his radiation exposure.

Next, neither the Veteran nor his fellow soldiers have stated for what cancers exactly they are service-connected.  It is not clear to the Board whether their cancers are presumptively radiation related, or if they are radiogenic diseases, or if they were directly related to radiation exposure.  

Finally, though the Board and VA strive for consistency in their decisions, other decisions of the Agency or the Board are not binding precedent.  38 C.F.R. § 20.1303.  

For these reasons, despite the Veteran's contentions regarding his fellow soldiers, their purported service connection for cancers related to radiation exposure does not bind the Board or VA in general to grant service connection here.  

The preponderance of the evidence is against the claim for service connection for a thyroid disability; there is no doubt to be resolved; and service connection for a thyroid disability is not warranted.





ORDER

Service connection for a thyroid disability, claimed as parathyroid cancer, to include as due to exposure to ionizing radiation, is denied.


REMAND

The Veteran's claim for service connection for prostate cancer must be remanded.  

Unlike the Veteran's claim for service connection for a thyroid disability, the Veteran underwent only one VA examination with respect to his prostate cancer claim.  At that examination in October 2003, though the examiner diagnosed him as suffering from prostate cancer, no etiology opinion was provided.  As VA has had the Veteran examined, it must ensure that such an examination is adequate; a service connection examination that does not include an etiology opinion falls short of that standard.  Thus, the Board shall remand the Veteran's claim in order that he may undergo a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of his claimed prostate cancer.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's prostate cancer is related to his active service, including his exposure to radiation from atmospheric testing.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
M. N. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


